DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 20200099339 A1 in view of Dening, US 6333677 B1.
Figs. 1 and 19 of Chen et al. discloses a circuit comprising:  a first transistor (121) having a first terminal (collector 1), a second terminal (emitter 3) configured to provide a first bias voltage to an input terminal of an amplifier (11), and a control terminal; a bias circuit (123, 124, 125) having a first terminal (node at connection between 122 and 123), a second terminal (terminal at diode 125 connects to Vref2) coupled to a first system voltage terminal (Vref2) for receiving a first system voltage, and a third terminal (node at diode 124 connects to resistor 123) coupled to the control terminal (base 2) of the first transistor (121) for providing a second bias voltage to the control terminal of the first transistor; and a first impedance unit (15) having a first 
Although Chen et al. does not have the first impedance unit having a second terminal coupled to the first terminal of the bias circuit, Dening has such teaching in Fig. 5A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Dening in the circuit of Chen et al. in order to have an optimum working condition for the circuit.
Regarding claim 7, see Fig. 19, transistor 1206 can be read as a second transistor.
Regarding claim 8, capacitor 14 can be read as a capacitor.
Regarding claim 9, although Chen et al. does not have a third impedance unit, Dening has such teaching (impedance 118) in Fig. 5A.
Allowable Subject Matter
Claims 3-6 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        February 17, 2021